— Motion for reargument or leave to appeal to Court of Appeals denied; cross-motion to relieve counsel and for related relief, for reargument or leave to appeal to Court of Appeals denied.
Motion by petitioner-appellant-respondent Florence Levine granted solely to the extent of remanding to the Surrogate’s Court the matter of the forfeiture of Florence Levine’s commission as viewed separately from the matter of the commissions of David Goldstick, as indicated.
Motion by petitioner-appellant-respondent David T. Gold-stick for reargument granted and, upon reargument, the above-described decision and order [177 AD2d 225] is modified to the extent of directing Minnie Lee Tananbaum to return to the subject trusts all of the proceeds of the sale of such property, as indicated. Concur — Carro, J. P., Milonas, Ellerin, Wallach and Ross, JJ.